Citation Nr: 1452622	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  09-18 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbosacral spine prior to October 21, 2011 and in excess 20 percent thereafter.
	
2.  Entitlement to an initial evaluation in excess of 10 percent for patellofemoral syndrome of the left knee.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had military service from August 1989 to April 2006.  His period of service from August 1989 through April 12, 2000 has been determined to be honorable active service.  His period of service from April 13, 2000 through April 16, 2006 has been determined to be dishonorable and a bar to VA benefits. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston -Salem, North Carolina.  

The January 2008 rating decision granted service connection for the disabilities at issue, and assigned a 10 percent initial rating for each disability, effective from August 17, 2006.  During the pendency of this appeal, in an October 2012 rating decision, the Appeal Management Center (AMC) assigned a 20 percent staged initial rating for degenerative disc disease of the lumbosacral spine, effective from October 21, 2011.  Because this increased rating does not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, the Veteran's claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).

Although the Veteran initially disagreed with additional determinations from the January 2008 rating decision, the Veteran only perfected an appeal for three issues addressed by the Board in September 2011.  Hence, the other issues were not in appellate status.  A service connection claim for a gastrointestinal disability was also on appeal before the Board and remanded for further development in September 2011.  Service connection for gastroesophageal reflux disease has since been granted in an October 2012 rating decision.  In a November 2012 statement the Veteran indicated his dissatisfaction that such was not addressed in the October 2012 supplemental statement of the case; however, the thrust of Veteran's argument was that service connection was warranted, and notably he has not appealed the evaluation or effective date of service connection assigned.  Therefore, this claim is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  

As noted above, this case was previously before the Board in September 2011, when the claims for higher initial evaluations for patellofemoral syndrome of the left knee and degenerative disc disease of the lumbosacral spine were remanded in order to afford the Veteran the opportunity to identify any additional medical treatment providers, for examinations, and thereafter, for re-adjudication of the claims.  Pursuant to the Board's September 2011 remand instructions, the AMC sent the Veteran an October 2011 letter requesting that he return the enclosed authorization form, for any private treatment providers, to allow VA to obtain such records on his behalf.  It does not appear that the Veteran responded to this letter.  Additionally, October 2011 VA spine, and knee and lower leg, examinations were provided.  Thereafter, the AMC re-adjudicated the claims and issued an October 2012 supplemental statement of the case.  Thus, the Board finds that there was been substantial compliance with the September 2011 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the Veteran, as a matter of law, the right to compliance with the remand orders).  Additionally, the Board observes that the grant service connection for a gastrointestinal disability renders moot lack of compliance, if any exists, with the Board's September 2011 remand directive for that particular claim.

The record contains December 2011 and August 2012 VA medical letters submitted by the Veteran, which were received after the most recent October 2012 supplemental statement of the case.  This evidence was received without a waiver of the Veteran's right to have evidence considered as an initial matter by the RO.  See 38 C.F.R. §§ 19.9; 20.1304(c) (2013).  Upon review of the evidence, however, the Board finds the December 2011 letter is duplicative of information in VA treatment records previously associated with the claims file.  Additionally, the August 2012 letter contained essentially the same information as the December 2011 letter.  As the evidence is duplicative, it is not pertinent to the appellate issue and a remand to the agency of original jurisdiction for consideration is unnecessary.  38 C.F.R. § 20.1304(c). 

In May 2011 the Veteran testified at a hearing before the undersigned Veterans Law Judge.  The hearing transcript is associated with the claims file.  


FINDINGS OF FACT

1.  For the rating period from August 17, 2006 through February 10, 2011, the Veteran's degenerative disc disease of the lumbosacral spine was manifested by pain productive of limited motion, without incapacitating episodes or objective neurologic abnormalities other than right lower extremity radiculopathy, for which service connection has already been awarded and separately compensated, and left lower extremity radiculopathy for which this decision grants service connection.

2.  From February 11, 2011, the Veteran's degenerative disc disease of the lumbosacral spine has been manifested by pain productive of limitation of motion, incapacitating episodes of at least one week but less than two weeks, and muscle spasm or guarding severe enough to result in abnormal gait, without objective neurologic abnormalities other than right lower extremity radiculopathy for which service connection has already been awarded and separately compensated, and left lower extremity radiculopathy for which this decision grants service connection.

3.  The Veteran's left lower extremity radiculopathy is attributable to his service-connected degenerative disc disease of the lumbosacral spine and has been manifested by nerve impairment tantamount to moderate incomplete paralysis.

4.  For the rating period from August 17, 2006 through May 25, 2011, the Veteran's service-connected chondromalacia of the left knee was manifested by painful motion with noncompensable limitation of motion.

5.  From May 26, 2011, the Veteran's service-connected chondromalacia of the left knee has been manifested by painful motion resulting in functional loss equating to extension limited to 15 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for the degenerative disc disease of the lumbosacral spine, prior to February 11, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2013).

2.  The criteria for a staged initial evaluation in excess of 20 percent for degenerative disc disease of the lumbosacral spine, from February 11, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2013).

3.  The criteria for a separate evaluation of 20 percent for left lower extremity radiculopathy, as secondary to service-connected degenerative disc disease of the lumbosacral spine, have been met.  38 U.S.C.A. §§ 1110, 1131, 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 4.3, 4.6, 4.7, 4.14, 4.124a, Diagnostic Code 8520 (2013).

4.  The criteria for an initial rating in excess of 10 percent for patellofemoral syndrome of the left knee, prior to May 26, 2011, were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.30, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2013).

5.  The criteria for a 20 percent staged initial rating for service-connected patellofemoral syndrome of the left knee, but no higher, from May 26, 2011, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§3.102, 3.321, 4.3, 4.7, 4.30, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must inform the Veteran about the information and evidence that is necessary to substantiate the claim, the information and evidence that VA will seek to provide, and the information and evidence that the Veteran is expected to provide.  38 U.S.C.A. § 5103(a)(1); 38 C.F.R. § 3.159(b)(1).  The appeal for higher initial evaluations for patellofemoral syndrome of the left knee and degenerative disc disease of the lumbosacral spine arose from a disagreement with the initial evaluations assigned following the grant of service connection.  As such, there is no duty to provide further VCAA notice.  38 C.F.R. § 3.159(b)(3).  Rather, VA is only required to provide notice of the decision (under 38 U.S.C. § 5104) and a statement of the case (under 38 U.S.C. § 7105).  The record reflects that these notices have been provided to the Veteran.  Therefore, no further notice is needed for the issues addressed in this decision.

VA satisfied the duty to assist the Veteran under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's service medical records, VA medical records and other relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The Veteran's service medical records, VA treatment records and VA examination reports are associated with the claims file.  Additionally, as noted above, pursuant to the September 2011 Board remand, attempts were made to obtain private treatment records; however, the Veteran did not respond to VA's request for his assistance in obtaining any such outstanding records.  As such, another remand to obtain such records is not warranted.  

Additionally, VA satisfied the duty to assist the Veteran by providing medical examinations to the Veteran.  VA provided spine and joints examinations to the Veteran in January 2008.  Pursuant to the September 2011 Board remand, a spine examination and a knee and lower leg examination were afforded to the Veteran in October 2011.  Each VA examiner interviewed the Veteran and conducted a physical examination, recorded clinical findings, and documented the Veteran's subjective complaints.  As these examinations included sufficient detail as to the severity of the Veteran's service-connected disabilities and addressed each disability in the context of the rating criteria, the Board concludes that these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

Thus, the Board finds the record as it stands includes adequate evidence to allow the Board to decide the issues on appeal.  Additionally, the Veteran has not identified any relevant evidence that is outstanding.  Thus, VA satisfied its duties to notify and assist the Veteran with his claims on appeal.  As such, appellate review may proceed without prejudice to the Veteran.


II.  Merits of the Claims

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2013).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  

The issues addressed in this decision arose from disagreement with the initial rating assigned in the rating decision in which service-connection was established.  As such, the Board has considered whether different ratings for different periods of time, based on the facts found, are warranted for each issue.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013).

The evaluation of the same disability or symptoms under different DCs, known as "pyramiding", must be avoided.  See 38 C.F.R. § 4.14 (2013).  However, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptoms for one condition are not duplicative of or overlapping those of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The holding in DeLuca clarified that, when evaluating musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which there is functional loss due to pain, weakness, excess fatigability or incoordination, assuming these factors are not already contemplated by the relevant rating criteria.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  But that said, although pain may cause functional loss, pain itself does not constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance", in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.

A.  Degenerative Disc Disease of the Lumbosacral Spine

The General Rating Formula for Diseases and Injuries of the Spine provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Finally, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Note (1) requires an evaluation of any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate DC.  See 38 C.F.R. § 4.71a, DC 5243, for rating intervertebral disc syndrome (IVDS) under the General Rating Formula.

Note (2) lists normal ranges of motion of the thoracolumbar spine for VA compensation purposes, which explains that, normal forward flexion of the thoracolumbar spine is from zero to 90 degrees, backward extension from zero to 30 degrees, left and right lateral flexion (side bending) from zero to 30 degrees, and left and right lateral rotation (twisting) from zero to 30 degrees.  Id.  The combined range of motion refers to the sum of the range of motion on forward flexion, backward extension, left and right lateral flexion, and left and right rotation and equals 240 degrees.  Id.  Note (4) provides that each range of motion measurement is rounded to the nearest five degrees.  Id.

Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  Note (5) to DC 5243 indicates that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar (thoracic and lumbar) spine, or the entire spine when considering all of these segments is fixed in flexion or extension.  Fixation of a spinal segment in the neutral position (0 degrees) always represents favorable ankylosis.

IVDS may also be rated under 38 C.F.R. § 4.71a, Diagnostic Code 5243, based on incapacitating episodes.  The rating criteria for IVDS based on incapacitating episodes found in DC 5243 provide for a 10 percent rating when there have been incapacitating episodes having a total duration of at least 1 weeks but less than 2 weeks during the last 12 months.  A 20 percent rating requires incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the last 12 months.  A higher 40 percent rating requires incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the last 12 months.  Whereas an even higher 60 percent rating requires incapacitating episodes having a total duration of at least 6 weeks during the last 12 months. 

Note (1) to DC 5243, however, defines an incapacitating episode as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  

A January 2008 VA examination report revealed that the Veteran had forward flexion of 65 degrees, stopping at that point because of pain; however, this does not satisfy the requirement of 30 degrees but not greater than 60 degrees required for the higher 20 percent rating.  The January 2008 VA examination report further revealed that the Veteran had a combined range of motion of 185 degrees, thus, not the required 120 degrees or less as required by the higher 20 percent rating criteria.  The January 2008 VA examiner noted flare-ups and pain could be aggravated by bending, stooping, lifting or twisting, plus sneezing, coughing or any similar activity.  The January 2008 VA examiner stated there was no change with repetitive testing; however, it is not clear if such referred to the neurological examination or the spine examination.  Nonetheless, the VA examiner specified the degree of range of motion the Veteran stopped at due to pain.  The VA examiner also noted the Veteran's back was normal in appearance and he was able to walk normally.  Thus, these clinical findings do not satisfy the standard required for the higher evaluation.  

A January 2010 VA treatment recorded noted the Veteran had decreased range of motion with his back.  Conversely, a June 2010 VA treatment record, noted that the Veteran had full range of motion with respect to his back.  Subsequent VA treatment records document back pain and additional treatment for back pain, as indicated by the Veteran's May 2011 testimony.  

A report of VA examination of the spine conducted on October 21, 2011 also addressed the range of motion of the Veteran's thoracolumbar spine.  The October 2011 VA examination report revealed that the Veteran had forward flexion to 40 degrees and noted painful motion at 40 degrees, which is consistent with the 20 percent rating criteria.  The October 2011 VA examination report revealed that the Veteran had a combined range of motion after repetitive testing of 165 degrees, which does not satisfy the requirement of ankylosis as required for the higher rating.  The October 2011 VA examiner did find muscle spasm or guarding severe enough to result in abnormal gait, which is also consistent with the criteria for the 20 percent rating.  The October 2011 VA examiner reported that during flare ups the Veteran was unable to move, unable to stand, feels unstable and has to brace himself.  The October 2011 VA examiner indicated the Veteran had objective evidence of pain on testing as well as the existence of less movement than normal, weakened movement, pain on movement and, interference with sitting, standing and/or weight-bearing but noted there was no additional limitation of motion based on repetitive testing.  As the evidence does not show that the Veteran's degenerative disc disease of the lumbosacral spine has resulted in additional functional loss equating to limitation of flexion of the thoracolumbar spine tantamount to ankylosis, even with consideration of pain on use, a higher rating is not warranted on this basis.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 202.  

As with the January 2008 VA spine examination, the October 2011 spine VA examination reported revealed the Veteran retains motion of his thoracolumbar spine, thus as there was no fixation or immobility reflected in the reports, by definition, there was not any ankylosis (favorable or unfavorable).  See Dinsay, 9 Vet. App. at 81; Note (5) to DC 5238.

A January 2011 VA treatment record noted that an injection for back pain was declined.  A February 11, 2011 VA treatment record, is the first indication the Veteran received injections for his back disability.  This is generally consistent with the Veteran's May 2011 testimony that he had received injections for his back due to worsening.  Thus, although no range of motion testing was conducted until the October 2011 VA spine examination, the evidence tends to show that the Veteran's back disability more closely approximated a 20 percent rating as of February 11, 2011.  This is particularly so when reasonable doubt is resolved in his favor.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013).  In view of this finding, the Board concludes that a 20 percent staged initial rating is warranted for degenerative disc disease of the lumbosacral spine effective February 11, 2011.

However, the Board finds that the prior to February 11, 2011, the evidence does not reveal findings of flexion limited to 60 degrees or less, combined range of motion of 120 degrees or less; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  As noted above, the January 2008 VA examination report revealed that the Veteran was able to flex his spine of 65 degrees with a combined range of motion finding of 185 degrees.  The January 2008 VA examiner noted the Veteran's spine was normal and he had a normal gait.  Furthermore, the January 2008 VA examination report also did not reflect any findings of ankylosis.  Therefore, prior to February 11, 2011, the Veteran's disability does not meet the criteria for a disability rating in excess of 10 percent.

From February 11, 2011, the Board finds the Veteran's rating of 20 percent for degenerative disc disease of the lumbosacral spine is proper.  This is because, as noted above, the October 2011 VA examination report revealed Veteran had muscle spasm or guarding severe enough to result in an antalgic gait and forward flexion was limited to 40 degrees.  However, there is no other evidence during this period to indicate a higher rating is warranted.  As noted above, there is no evidence of ankylosis, to the contrary the Veteran retained mobility and there was no fixation.  Therefore, from February 11, 2011, the Veteran's disability does not meet the criteria for a disability rating in excess of 20 percent.

The Board also has considered whether a higher rating is warranted via application of DC 5243, for intervertebral disc syndrome (IVDS) based on incapacitating episodes.  While the October 2011 VA examiner found that there was an incapacitating episode of at least one week but less than two weeks during the prior 12 months, such only provides a basis for a 10 percent rating and the Veteran has been rated equally or above throughout the rating period on appeal based on other criteria.  

As already alluded to, the Veteran has been awarded a separate 10 percent rating in January 2008 for right lower extremity radiculopathy, which is not on appeal herein and thus is not further addressed.  However, the record reflects the existence of left lower extremity radiculopathy.  The January 2008 VA examiner noted the Veteran complained of pain which radiated down both legs, albeit more severely in the right leg.  A November 2009 VA treatment noted complaints of numbness in both legs, although a January 2010 VA treatment record stated no radiculopathy was found upon examination.  However, the October 2011 VA examination found left lower extremity radiculopathy of moderate severity with nerve root involvement of the sciatic nerve.  Thus, the Board finds the record reflects the Veteran has a current diagnosis of left lower extremity radiculopathy during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, given the findings in the October 2011 VA examination report, and when resolving reasonable doubt in the Veteran's favor, a separate rating is warranted for the left lower extremity radiculopathy related to service-connected degenerative disc disease of the lumbosacral spine.  See 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).  The Board finds that a 20 percent rating should be awarded for left lower extremity radiculopathy as associated with the Veteran's service-connected degenerative disc disease of the lumbosacral spine.  A 20 percent evaluation is warranted because no more than moderate symptoms were evidenced in October 2011 VA examination report.  See 38 C.F.R. § 4.6, 4.124a, DC 8520 (2013).  Specifically, moderate paresthesias and/or dysesthesias were documented for the left lower extremity.  Furthermore, the VA examiner characterized such as moderate.  Thus, the Board finds that the evidence supports a finding of moderate, incomplete paralysis for left lower extremity radiculopathy, thus, a 20 percent rating is warranted.  Id.

However, the weight of the evidence, including the results of the October 2011 VA examination report, does not indicate that higher evaluations are warranted for degenerative disc disease of the lumbosacral spine, based on additional orthopedic manifestations of the disability.  There also are no other relevant DCs for consideration.  Additionally, manifestations of low back arthritis, as noted in the October 2011 VA examination report, have not been clinically distinguished from manifestations of the service-connected degenerative disc disease, and thus were considered part and parcel of the disability at issue.  Furthermore, according to the October 2011 VA examiner, there are no associated bowel or bladder problems.  This, in turn, means there also is no basis for assigning a separate or additional rating for this potential problem, either.  

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2013).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's degenerative disc disease of the lumbosacral spine are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The criteria provide examples of the types and degrees of symptoms for each level of compensation and the Veteran's symptoms do not deviate from those types of symptoms or from the severity of symptoms.  Essentially, the Veteran has reported pain, weakened movement, less movement than normal, interference with sitting, standing and/or weight-bearing, among other similar symptoms.  These symptoms are consistent with those measured by the schedular criteria.  As to the severity of the symptoms, the schedular criteria contemplate disability presenting unfavorable ankylosis of the entire spine, which a level of disability above that the Veteran has been found to have.  As the first prong of Thun is not satisfied, the Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria and no further analysis is required.  For these reasons, the Board declines to remand this matter for referral for extraschedular consideration.  

In reaching these conclusions, the Board applied the benefit of the doubt doctrine in granting a separate 10 percent rating for left lower extremity radiculopathy and for a grant of a 20 percent rating for degenerative disc disease of the lumbosacral spine, from February 11, 2011.  However, as the preponderance of the evidence is against the claim for higher rating prior to February 11, 2011, for degenerative disc disease of the lumbosacral spine, the doctrine is not further applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Patellofemoral Syndrome of the Left Knee

The Veteran is rated under Diagnostic Code 5024 for patellofemoral syndrome of the left knee, which instructs VA to rate the disability on limitation of motion of the affected part(s), as degenerative arthritis.

Degenerative arthritis (established by X-ray findings) is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  Id.

Diagnostic Code 5256 provides for ankylosis of the knee.  Under this Code, favorable ankylosis of either knee warrants a 30 percent evaluation.  Ankylosis is considered to be favorable when the knee is fixed in full extension, or in slight flexion at an angle between 0 degrees and 10 degrees.  A 40 percent evaluation requires that the knee be fixed in flexion at an angle between 10 degrees and 20 degrees.  When the knee is fixed in flexion between 20 degrees and 45 degrees, a 50 percent rating is assigned.  A 60 percent rating is warranted for extremely unfavorable ankylosis, with the knee fixed in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5257, slight impairment of either knee, including recurrent subluxation or lateral instability, warrants a 10 percent evaluation.  A 20 percent evaluation requires moderate impairment, while a 30 percent evaluation requires severe impairment.  Id.

Under Diagnostic Code 5258, when there is cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint, a 20 percent is assignable.  Id.

Under Diagnostic Code 5259, a 10 percent rating is assigned for cartilage, semilunar, removal of, symptomatic.  This Code does not provide for a disability rating in excess of 10 percent.  Id.

Diagnostic Code 5260 provides for limitation of flexion of the leg.  Where flexion is limited to 60 degrees, a 0 percent rating is provided; when flexion is limited to 45 degrees, 10 percent is assigned; when flexion is limited to 30 degrees, 20 percent is assigned; and when flexion is limited to 15 degrees, 30 percent is assigned.  Id.

Diagnostic Code 5261 provides for limitation of the extension of the leg.  When there is limitation of extension of the leg at 5 degrees, a zero percent rating is assigned; when the limitation is at 10 degrees, a 10 percent rating is assignable; when the limitation is at 15 degrees, 20 percent is assigned; when extension is limited to 20 degrees, 30 percent is assigned; when extension is limited to 30 degrees, 40 percent is assigned; and when it is limited to 45 degrees, 50 percent is assigned.  Id.

The Board notes that full range of motion of the knee consists of 0 degrees extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5262 provides criteria for impairment of the tibia and fibula.  With malunion and slight knee or ankle disability, a 10 percent rating is assigned. Moderate knee or ankle disability warrants a 20 percent rating.  A 30 percent rating is assigned when there is marked knee or ankle disability.  When there is nonunion with loose motion, requiring brace, a 40 percent rating is warranted.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5263, when there is genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated), a 10 percent rating is warranted.  Id.

There were two VA examinations during the appeal period, one was conducted in January 2008 and the other in October 2011, which addressed the Veteran's left knee disability within the context of the rating criteria.  The January 2008 VA examiner noted flare ups could occur with any kind of prolonged sitting followed by ambulation.  The January 2008 VA examiner found no episodes of subluxation or dislocation or inflammatory arthritis.  Upon testing the Veteran could extend his knee to 0 degrees and flex his knee to 130 degrees but complained of pain while doing so.  The VA examiner noted crepitus though the range of motion but no abnormality on varus or valgus stress testing.  The VA examiner opined that left knee strength was normal and no drawer sign or McMurry's sign could be elicited.  The VA examiner reported the Veteran walked without evidence of any weakness.  

The October 21, 2011 VA examiner found left knee flexion was limited to 120 degrees and the Veteran's extension was limited to 15 degrees with objective evidence painful motion at 10 degrees.  Additionally, upon repetitive testing 15 degrees of extension was measured.  Consistent with these findings the VA examiner noted no additional range of motion following repetitive use testing but functional loss of less movement than normal, incoordination, pain and movement and interference with sitting, standing and weight-bearing.  Although the Veteran experienced pain throughout the range of motion, the examiner did not indicate that the painful motion resulted in functional loss worse than 15 degrees of extension.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.  Muscle strength of the left knee was normal.  Anterior instability was normal as was posterior instability while medial-lateral instability was unable to be tested.  There was no evidence of patellar subluxation or dislocation.  No degenerative or traumatic arthritis was documented.  The Veteran described the functional impact of left knee disability as that it slowed him down, and he cannot stand or walk for long periods of time.  

In consideration of the evidence of record, the Board finds that the evidence demonstrates that the Veteran's service-connected left knee disability more closely approximated the rating criteria for a 20 percent rating for at least a portion of the rating period in question.  As noted above, the October 21, 2011 VA examination report revealed that Veteran had left knee extension limited to 15 degrees.  This satisfies the requirement for a 20 percent rating under Diagnostic Code 5261.  However, a higher rating is not warranted for the left knee disability as the evidence did not show there was extension limited to 20 degrees as required for higher rating category.  Additionally, as discussed below, there are no additional Diagnostic Codes for application.  

Thus, the critical question is when does the evidence show that it was factually ascertainable that the Veteran's left knee disability manifested in limitation of motion resulting in a 20 percent rating.  VA treatment records show complaints of knee pain but range of motion testing was not conducted.  A May 2009 VA treatment record indicated a complaint of knee pain.  Additionally, the Veteran asserted, in May 26, 2011 testimony, that his left knee disability had increased in severity since the initial rating was assigned.  Although the Veteran is not shown to possess a recognized degree of medical or scientific knowledge to render him competent to provide a medical opinion as to the severity of his left knee disability, his opinion is supported from a later VA treatment record and thus, his opinion is afforded some weight.  Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007).  Thus, in applying the above law to the facts of the case, the Board finds that the Veteran is entitled to a 20 percent evaluation.  While the exact onset of the Veteran's current symptoms or level of disability cannot be determined with any certainty, the earliest that that it can be factually ascertained that the Veteran met the criteria for the 20 percent rating category for his service-connected patellofemoral syndrome of the left knee is May 26, 2011, the date of his testimony during the Board hearing.

Thus, although no range of motion testing was conducted until the October 2011 VA knee and lower leg examination, the evidence tends to show that the Veteran's left knee disability more closely approximated a 20 percent rating as of May 26, 2011.  This is particularly so when reasonable doubt is resolved in his favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In view of this finding, the Board concludes that a rating of 20 percent is warranted for patellofemoral syndrome of the left knee effective May 26, 2011.

The Board observes that the manifestations for evaluation under Diagnostic Codes 5256, 5258, 5259, 5262 and 5263 are not applicable, as the presence of ankylosis, genu recurvatum, impairment of the tibia and/or fibula or dislocated semilunar cartilage of the left knee has not been demonstrated.  Moreover, even if Diagnostic Codes 5263 or 5259 were applicable to this case, neither provides for a rating in excess of 10 percent, which is less than the benefit assigned for this any period during this claim.

The Board further notes that there is no objective evidence showing recurrent subluxation or lateral instability of the left knee during the pendency of this case.  The Veteran testified that his left knee now goes out, as he has to hold on to something when navigating stairs.  This is supported by a September 2011 VA treatment record which shows the Veteran was issued knee braces.  Additionally, the Veteran is competent to report his knee giving out as such comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the January 2008 and October 2011 VA examiners found no evidence of recurrent subluxation or instability in the left knee.  The October 2011 VA examination conducted tests for anterior instability, and posterior instability reported normal findings for the left knee.  Nothing in the other evidence of record supports a finding of recurrent subluxation or instability of the left knee.  The Board finds that the objective clinical findings on VA examinations specifically to determine the presence of instability are more probative than the subjectively reported complaint that his left knee gives out in conjunction with his claim for greater benefits, and the issuance of knee braces in September 2011.  Therefore, Diagnostic Code 5257 is not for application in this case.

The Board is cognizant of the fact that VA's Office of General Counsel held in VAOPGCPREC 9-2004 that separate ratings under Diagnostic Codes 5260 and 5261 may be assigned for disability of the same joint.  In regard to limitation of motion, the Board finds that, even when taking into account the Veteran's complaints of pain, flexion was limited to at worst 120 degrees, which does not provide for a compensable rating under Diagnostic Code 5260.  Thus, at no point did the aforementioned range of motion findings show limitation of flexion to the extent necessary to warrant even a compensable evaluation under Diagnostic Code 5260.  Therefore, separate ratings are not warranted pursuant to VAOPGCPREC 9-2004.

VA's Office of General Counsel also held in VAOPGCPREC 23-97 that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  In VAOPGCPREC 9-98, General Counsel also held that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In this case, however, the Board has already determined that Diagnostic Code 5257 is not for application as there was no evidence of recurrent subluxation or lateral instability of either knee.  Additionally, the October 2011 VA examination report revealed no evidence of degenerative or traumatic arthritis.  Therefore, separate ratings are not warranted pursuant to VAOPGCPRECs 23-97 and 9-98.

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  Here, the symptoms of the Veteran's left knee disability are contemplated by the schedular criteria.  The criteria provide examples of the types and degrees of symptoms for each level of compensation and the Veteran's symptoms do not deviate from those types of symptoms or from the severity of symptoms.  Essentially, he has reported pain, weakness, incoordination, and tenderness, among other similar symptoms.  When comparing this disability picture with the symptoms contemplated by the rating criteria, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the rating category.  For these reasons, the Board declines to remand this matter for referral for extraschedular consideration. 

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Id.   

A claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record in this case.  The evidence of record shows, specifically in May 2011testimony, the Veteran stated he was employed in an administrative position in the food industry.  Moreover, the Veteran has not asserted that he was unemployed due to his left knee disability or his back disability.  Therefore, further consideration of a TDIU is not warranted.

In sum, there is a basis for a 20 percent evaluation, from May 26, 2011, for the Veteran's service-connected patellofemoral syndrome of the left knee.  However, as preponderance of evidence is against rating in excess of 10 percent, prior May 26, 2011, the benefit of the doubt doctrine is not for further application.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.



ORDER

Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbosacral spine, prior to February 11, 2011, is denied.  

Entitlement to an evaluation of 20 percent, but no higher, for degenerative disc disease of the lumbosacral spine, from February 11, 2011, is granted, subject to the laws and regulations governing the payment of monetary awards.  

Entitlement to separate rating of 20 percent for left lower extremity radiculopathy, as secondary to degenerative disc disease of the lumbosacral spine is granted, subject to the laws and regulations governing the payment of monetary awards.

Entitlement to an initial evaluation in excess of 10 percent for patellofemoral syndrome of the left knee, prior to May 26, 2011, is denied.

Entitlement to an evaluation of 20 percent for patellofemoral syndrome of the left knee from May 26, 2011, but no higher, is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


